1 EEI Nov. 2009 44th Annual EEI Financial Conference November - transforming investment into future value Exhibit 2 EEI Nov. 2009 Certain statements contained herein, regarding matters that are not historical facts, are forward-lookingstatements (as defined in the Private Securities Litigation Reform Act of 1995). These include statementsregarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks and uncertainties;consequently, actual results may differ materially from those expressed or implied in the statements.Such risks and uncertainties include, but are not limited to, general economic conditions, legislative andregulatory changes, changes in demand for electricity and other products and services, unanticipatedweather conditions, changes in accounting principles, policies or guidelines, and other economic,competitive, governmental, and technological factors affecting the operations, timing, markets, products,services and prices of the Corporation’s subsidiaries. The foregoing and other factors are discussed andshould be reviewed in the Corporation’s most recent Annual Report on Form 10-K and other subsequentperiodic filings with the Securities and Exchange Commission. Forward-looking statements includedherein speak only as of the date hereof and the Corporation undertakes no obligation to revise or updatesuch statements to reflect events or circumstances after the date hereof or to reflect the occurrence ofunanticipated events or circumstances. Important Note to Investors James Torgerson President and Chief Executive Officer Anthony Vallillo President and Chief Operating Officer, UI Richard Nicholas Executive Vice President and Chief Financial Officer 3 EEI Nov. 2009 UIL Corporate Structure UIL Holdings Corporation GenConn Energy LLC 50% Ø Market cap of ~ $786 million* Ø 1,058 employees Retail Distribution Transmission The United IlluminatingCompany(UI) ØJoint venture between UI and NRG ØPeaking generation new build Ø Regulated transmission& distribution utility Ø ~ 324,000 customers ØFull revenue decouplingmechanism ØWeighted allowedreturn on equity of8.84% in 2009 ØRecently completed Middletown-to-Norwalk transmission line ØComposite return on equityapproximately 12.5% in 2009 Service Territory in CT Ø 335 square miles Ø Population of ~736,000 * As of 10/28/09 4 EEI Nov. 2009 Progressive pure-playelectric utility Transmission focus (FERC Regulated) Regulation ØVirtually 100% regulated ØLong history of National 1st quartile reliability performance Ø20 year leader in Conservation & Load Management programs ØSmart Grid - ahead of the curve ØEstimated 38% of 2009 total rate base Ø2009 composite return on equity of approximately 12.5% and capital structure of 50% equity ØIdentified future investment opportunities ØRecent distribution rate case includes favorable items such as revenue decoupling mechanism, pension tracker and cost of debt tracking mechanism ØExpected enhanced stability and predictability of earnings Ø2009 blended transmission & distribution allowed return on equity of approximately 10.2% UIL: progressive pure-play electric utility with significant growth opportunities and an attractive dividend yield Conservative financialstrategy ØCommitment to investment grade credit profile ØDisciplined capital investment program ØConsistent history of dividend payments High probabilitygrowth Ø$1.7 billion of projected regulated capital and equity investment for 2009-2018 ØBase plan provides significant growth90+% probability of occurrence ØGenConn: cost-of-service electric generation development underway ØProven ability to execute on capital projects, e.g. Middletown-to-Norwalk transmission line Investment Highlights 5 EEI Nov. 2009 Total 2009-2018P Distribution 95 $ 141 $ 147 $ 141 $ 122 $ 534 $ 1,178 $ Transmission 29 $ 47 $ 63 $ 80 $ 96 $ 91 $ 405 $ GenConn* - $ 57 $ 65 $ - $ - $ - $ 122 $ Total
